Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Kaplan et al. Pub. No. US 2018/0052701 A1 (hereafter Kaplan1) teaches a method comprising: at a source system (host server 110 in at least Fig. 3):
creating a virtual device in a virtual machine (the hypervisors 140 and 380 may use a SR-IOV enabled NIC device to implement virtual networking connectivity for the VMs executed by hypervisors, which allows the VMs to connect with network 125. For example, hypervisor 140 may associate a virtual device, such as vNIC 335, of VM 332 to certain virtual functions (VFs) and physical functions (PFs) of the device to be utilized by the VM 332 in at least ¶ [0044]);
creating a first interface for the virtual device (the virtualization manager may create a VM with SR-IOV virtual function capabilities (e.g., assign a virtual function to the vNIC of the VM) in at least ¶ [0014]  and The disclosure provides techniques for hot-plugging of virtual functions in a virtual environment. In a virtualized environment, a virtual machine (VM) may comprise one or more “virtual devices,” each of which may be associated with a physical device (e.g., a network interface device, an I/O device such as a CD-ROM drive, a disk array, etc.) of a host machine in at least ¶ [0010] and hypervisor 140 may support a “pass-through” mode for assigning one or more VFs 158 to the VMs 130A-130N, by utilizing SR-IOV interface component 149 … a VM 130A-130N may have multiple VFs assigned to it. A VF appears as a network card on the VM in the same way as a normal network card would appear to an operating system in at least ¶ [0029] - [0030]);
transferring data over the first interface (Virtual functions (VFs) are “lightweight” PCIe functions that contain the resources necessary for data movement, but have a minimized set of configuration resources … a virtual device, such as a virtual NIC (vNIC), associated with a virtual machine can be connected directly (e.g., as opposed to being connect via the virtualization layer of the host machine) to a virtual function using the SR-IOV. This may reduce data transfer latency between the VM and a physical device due to various issues, such as a virtualization layer associated with a host machine or lower CPU utilization devoted to data packet transfers in at least ¶ [0012] - [0013] and ¶ [0027]);
Kaplan1 teaches creating virtual functions (at least ¶ [0010], ¶ [0029], ¶ [0030]), detecting unavailability of virtual functions (at least ¶ [0055] and ¶ [0053]), and switching to other available virtual functions (at least ¶ [0055] and ¶ [0053]) as well as describing Virtual functions (VFs) are “lightweight” PCIe functions that contain the resources necessary for data movement, but have a minimized set of configuration resources and virtual functions’ use in reducing data transfer latency and lowering CPU utilization for data packet transfers (in at least ¶ [0012] - [0013] and ¶ [0027]) but does not specifically recite using the available virtual function and its interface to transfer data but rather focusing on the creation of, availability of and connection to virtual functions. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that although there is not an explicit positive recitation of actually transferring data over the interface, the VFs, vNICs and SR-IOV in fact transfer data as is their purpose.
detecting a disconnection of the virtual device from the virtual machine (the management component 170 monitors the VMs that operate on hypervisor 140 for utilization change associated with the virtual functions. For example, the management component 170 may determine whether the hypervisor 140 has stopped one or more of the VMs, migrated the VMs to a new hypervisor, unplug a NIC for the VMs <disconnect virtual device>, etc. In response to the monitoring, the management component 170 may detect that a newly available virtual function associated with the first host machine in at least ¶ [0049] and there may not be any free VFs to assign to VM 332 because they are all currently in use by other devices or there may not be a logical device on host server 110 associated with VM 332. In such situations, aspects of the present disclosure can provide the ability for the virtualization manager 115 to hot-plug a SR-IOV virtual function for use by the VM 332 in at least ¶ [0045]); and
for use in a migration of the virtual machine (the VF management component 170 may issue a request to the virtualization manager 115 to “live” migrate the VM 322 from host server 110 to the second host server 380 with the available VF in at least ¶ [0050] and a determination is made that virtual functions to the specified network are unavailable on the host machine. An available virtual function associated with a logical network device is identified in block 430 over the specified network. In block 440, the virtual machine is coupled to a virtual bridge coupled to the second logical network device in at least ¶ [0053]): implementing a second interface in the source system for the virtual device (hypervisor 140 may implement the virtual bridge 345. The virtual bridge 345 is a component (e.g., computer-readable instructions implementing software) used to unite two or more network segments. The virtual bridge 345 behaves similar to a virtual network switch, working transparently, such that virtual machines that are connected to the bridge 345 do not know about its existence. Both real and virtual devices of the VMs may be connected to the virtual bridge 345 in at least ¶ [0046]);
switching data transfers for the virtual device from the first interface to the second interface during the migration (During the live migration, the virtualization manager 115 may copy a portion of an execution state of the virtual machine being migrated from host server 110 to destination host server 180 while the virtual machine is still running at the origin host. Upon completing the copy, the virtualization manager 115 stops virtual machine 322 at the first hypervisor 140 and re-starts the virtual machine 322 at the second hypervisor 390. Thereupon, the virtualization manager 115 assigns an available VF 355 of the second hypervisor 390 to vNIC 335 in at least ¶ [0055] and In block 440, the virtual machine is coupled to a virtual bridge coupled to the second logical network device. In block 450, the virtual device of the virtual machine is associated with the available virtual function in at least ¶ [0053]).
Kaplan1 teaches implementing a virtual bridge, a second interface, for use in migrating a virtual machine but does not specifically teach creating the virtual bridge based on migration of a virtual machine.
However, in analogous art Kaplan et al. Pub. No. US 2016/0239328 A1 (hereafter Kaplan2) teaches based on a migration of the virtual machine: creating a second interface in the source system for the virtual device (virtual bridge 125 may be created by virtualization manager 141 as a component of a temporary virtual network to facilitate the migration of a virtual machine from source host 110 to destination host 120 in at least ¶ [0029] – [0030]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating the virtual bridge based on migration of a virtual machine of Kaplan2 with the systems and methods of Kaplan1 resulting in a system in which implementing a virtual bridge, a second interface, for use in migrating a virtual machine of Kaplan1 creates the virtual bridge based on migration of a virtual machine as in Kaplan2. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and flexibility by providing for a dynamic mechanism to creating and remove the second interface, the virtual bridge, as needed (see at least ¶ [0029] – [0030]).
Neither Kaplan1 nor Kaplan2 anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims further require a Virtual Device Composition Module (VDCM) composing one or more virtual devices (VDEVs); associating a virtual device of the VDEVs with a virtual machine; assigning at least one assignable device interface (ADI) to the virtual device, wherein: the at least one ADI is allocated for sharing a physical device, the at least one ADI is associated with a Process Address Space Identifier (PASID), the at least one ADI is associated with memory mapped I/O (MMIO) registers hosted within one or more Peripheral Component Interconnect Express (PCIe) Base Address Registers (BARs), at least one Interrupt Message Storage (IMS) entry stores interrupt messages for the least one ADI, and the VDCM, virtual device, the at least one ADI, and the at least one IMS are consistent with a Scalable Input/Output (I/O) Virtualization (S-IOV) specification. That is, while Kaplan 1 and Kaplan 2 teach creating virtual functions (Kaplan1 in at least ¶ [0010], ¶ [0029], ¶ [0030]), detecting unavailability of virtual functions (Kaplan1 in at least ¶ [0055] and ¶ [0053]), and switching to other available virtual functions (Kaplan1 in at least ¶ [0055] and ¶ [0053]) as well as describing Virtual functions (VFs) are “lightweight” PCIe functions that contain the resources necessary for data movement, but have a minimized set of configuration resources and virtual functions’ use in reducing data transfer latency and lowering CPU utilization for data packet transfers (Kaplan1 in in at least ¶ [0012] - [0013] and ¶ [0027]) and creating the virtual bridge based on migration of a virtual machine (Kaplan2 in at least ¶ [0029] – [0030]), Kaplan1 and Kaplan2 do not specifically teach Virtual Device Composition Module (VDCM), virtual device, the at least one assignable device interface (ADJ), and the at least one IMS are consistent with a Scalable Input/Output (I/O) Virtualization (S-IOV) specification.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons and overcome the cited deficiencies of the cited prior art. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195